Opinion by
Mr. Justice Mestrezat,
There is but a single question in this case and that is whether *148the learned trial judge erred in directing a verdict in favor of the defendant, Knarr. It is conceded that the evidence established no liability against Hilliard, the other defendant, and that the court below was right in directing a verdict for him. In July, 1899, Knarr was the burgess, and Hilliard the chief of police, of the borough of Du Bois, in Clearfield county. Kossouf, the plaintiff, contrary to the provisions of an ordinance, began the erection of a cased brick building in the borough. After some progress had been made, the burgess, on the evening of July 20, 1899, told Kossouf that the work must cease and the building must be torn down, which the latter agreed should be done-. The next day the burgess was absent from the borough, and on his return in the evening, he was informed that Kossouf, notwithstanding his promise, was proceeding with the erection of the building. He, thereupon, and without any information having been made, issued a warrant for the arrest of Kossouf and delivered it to Hilliard, the policeman, who arrested Kossouf and took him before the burgess about ten o’clock of that evening. The burgess, without a hearing or trial, fined him |100, the amount fixed by the ordinance for its violation, and in default of payment committed him to the borough lockup, where he remained until eleven o’clock the following morning, when he was released.
These facts are not controverted and they clearly show a case of false imprisonment. The warrant was issued in violation of the constitutional provision that “ no warrant .... to seize any person .... shall issue .... without probable cause, supported by oath or affirmation, subscribed to by the affiant.” -It was also in direct conflict with the provisions of the Act of June 4,1897, P. L. 121, which provides the mode of procedure for the collection of fines and penalties imposed in pursuance of borough ordinances. It is there enacted that actions for fines or penalties may be commenced by warrant or summons before the burgess of a justice of the peace, but it is provided that “ no warrant shall issue except upon complaint, on oath or affirmation, specifying the ordinance for the violation of which the same is issued.” The right to arrest for the commission of a felony without information or warrant does not arise here. Nor was the plaintiff arrested on view, and hence, the subsequent provision of the statute relative thereto has no *149bearing on the ease. There can, therefore, be no question that the arrest was illegal and without authority of law and made the burgess liable to an action for false imprisonment.
The right to maintain the action against Knarr having been established, the plaintiff was entitled to at least nominal damages. The question of damages as against the single defendant was not raised or discussed on the trial of the cause and need not be here. It is sufficient to say that the motives of the defendant, probable cause and malice, may be shown in aggravation or mitigation of damages.
Hilliard, the policeman, can be eliminated from the case by a discontinuance or voluntary nonsuit, and the trial of the cause may then be proceeded with between the plaintiff and Knarr, the burgess, as defendant.
The judgment is reversed with a venire facias de novo.